Citation Nr: 0619819	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-32 448	)	DATE
	)
	)


THE ISSUE

Whether a July 2004 Board of Veterans' Appeals (Board) 
decision denying an application to reopen claims for service 
connection for an acquired psychiatric disability, to include 
post-traumatic stress disorder (PTSD), and residuals of a 
head injury, to include headaches, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1960 to March 1961.

2.  The moving party failed to adequately set forth the 
alleged CUE, or errors, of fact or law in the July 2004 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA), the case of Livesay v. Principi, 15 Vet. 
App. 165 (2001) held that the VCAA did not apply to motions 
for CUE.  Consequently, the Board finds that further 
development is not warranted in this matter under the VCAA or 
on any other basis.

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The rules further require:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be dismissed without prejudice to 
filing under this subpart.  (38 C.F.R. 
§ 20.1404(b)).

The Board is also permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999, hereafter "the Court") decisions 
regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

In the July 2004 decision, the Board determined that the 
evidence received since the last denial of the claims in May 
1998, included evidence which was either cumulative of 
evidence that had already been reviewed by the Board at the 
time of the May 1998 decision, or was "new" but not 
material.  Upon review of this evidence, the Board determined 
that while some of the evidence could be considered "new" 
in that it had not been considered by the Board in its May 
1998 decision, it was not "material" because it fell short 
of addressing the crucial matters necessary to establish 
service connection as to each claim.

Thus, the July 2004 Board decision denied the veteran's 
application to reopen his claims for service connection for 
an acquired psychiatric disability, to include PTSD, and 
residuals of a head injury, to include headaches.

In August 2004 correspondence from the veteran, the veteran 
identifies examples of how his service records were erroneous 
or falsified, and asserts that the VA's consideration of 
these records constituted CUE.  In the December 2004 formal 
Motion for Revision, the moving party's representative states 
that the veteran had cited numerous origins of his current 
assertion of CUE, including a conspiracy while on active duty 
to alter his documentation, a failure of the regional office 
(RO) to make a proper interpretation of his evidence, and 
malfeasance in the handling of his claim.  


II.  Analysis

The moving party was first provided with the CUE regulations 
in April 1999 correspondence from the Board, which advised 
the moving party of the specific filing and pleading 
requirements governing motions for review on the basis of 
CUE.  The Board has carefully reviewed the moving party's CUE 
motion of December 2004, and his relevant contentions as to 
CUE in numerous letters and statements precedent and 
subsequent to December 2004, and finds that they contain no 
more than general assertions of CUE with respect to the 
Board's decision of July 2004.  

To the extent the moving party and his representative contend 
that the Board did not fully consider his contention that his 
service records contained errors or had been falsified and/or 
did not properly interpret this evidence, apparently going so 
far as to assert malfeasance in the handling of these claims, 
disagreement as to how the facts were weighed or evaluated 
has been specifically precluded as a basis for CUE in Rule 
1403(d)(3).  

The moving party and his representative point to no specific 
evidence that undebatably demonstrated the veteran's 
entitlement to the reopening of his claims for service 
connection for an acquired psychiatric disability, to include 
PTSD, and residuals of a head injury, to include headaches.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or the failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  

Because the Board finds that the moving party's motion fails 
to comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(b) (2005), the motion is dismissed without 
prejudice.

While this decision does not preclude the veteran from 
submitting more specific allegations of CUE, it is suggested 
that he should carefully consult with his representative 
before refiling his motion, so as to obtain a better grasp of 
what does and does not constitute CUE.  As was noted above, 
merely asserting more details and then generally asking the 
Board to go over the record again is not sufficient.










ORDER

The motion is dismissed without prejudice to refiling.


	                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2005) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2005).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.




